DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is written in response to applicant’s amendment received on 5/9/22. 
Claims 1-11 are under examination. 
Rejections under 35 USC § 112(a) are withdrawn.
Rejections under 35 USC § 112(b) are withdrawn.
Any rejection or objection not reiterated herein has been overcome by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Vicariotto (Vicariotto F, Del Piano M, Mogna L, Mogna G. Effectiveness of the association of 2 probiotic strains formulated in a slow release vaginal product, in women affected by vulvovaginal candidiasis: a pilot study. J Clin Gastroenterol. 2012 Oct;46 Suppl:S73-80) in view of Kaur (Kaur B, Balgir PP, Mittu B, Kumar B, Garg N. Biomedical applications of fermenticin HV6b isolated from Lactobacillus fermentum HV6b MTCC10770. Biomed Res Int. 2013;2013:168438. doi: 10.1155/2013/168438. Epub 2013 Jul 29).
The applied reference has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Vicariotto teaches the application of Lactobacillus fermentum strain LF5 to treat vaginal infections in women (s73 left column lines 16-19, s74 right column lines 11-14) while Kaur teaches that microsins isolated for Lactobacillus fermentum can be used to treat vaginal infections caused by Gardnerella vaginalis (p2 lines 1-5, figure 1).  It stands to reason that other Lactobacillus strains can inhibit Gardnerella vaginalis in a similar manner as demonstrated by Kaur.
Regarding claim 1: Vicariotto teaches the use of Lactobacillus fermentum LF5 to treat women suffering from Vulvovaginal candidiasis (VVC) (s73 left column lines 16-19, s74 right column lines 11-14). Vicariotto further teaches administration of a tablet with the probiotic bacteria Lactobacillus fermentum, Lactobacillus acidophilus and the tablets further consisted of “each tablet contained 273mg of arabinogalactan and 332 mg of fructo-oligosaccharides, 2 prebiotic fibers used to enhance vaginal colonization by the 2 probiotics.” (s75 left column lines 42-44). 
Vicariotto does not explicitly teach treatment of vaginal infections caused by Gardnerella vaginalis.
However, Kaur teaches that Gardnerella vaginalis can cause vaginal infections and can be treated using peptides isolated from Lactobacillus fermentum (p2 lines 1-5, Figure 1, abstract).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Vicariotto to treat vaginal infections caused by Gardnerella vaginalis as taught in Kaur.  One of ordinary skill in the art would recognize that Gardnerella vaginalis is capable of causing vaginal infections and that Lactobacillus fermentum is capable of producing peptides that inhibit Gardnerella vaginalis as taught in Kaur.  Thus one of ordinary skill in the art would be motivated to attempt vaginal infections caused by Gardnerella vaginalis using the methods taught in Vicariotto.  As both Vicariotto and Kaur teach that vaginal infections and/or bacteria causing vaginal infections can be effectively treated with Lactobacillus fermentum, one of ordinary skill in the art would have a reasonable expectation of success. 
Regarding claims 2-4: Vicariotto teaches two bacteria used in a combination for treatment of vaginal infections, L. fermentum LF10 and L. acidophilus (s75 left column lines 37-41).  Vicariotto notes that two strains of L. fermentum tested were more inhibitory towards Candida species than the L. acidophilus strain that was used throughout most of the study (s75 right column lines 55-58). 
While Vicariotto does not explicitly disclose using two different strains of L. fermentum in combination to treat vaginal infections, it would be obvious to one of ordinary skill in the art based on the teachings of Vicariotto to replace the strain of L. acidophilus with an additional strain of L. fermentum as one would reasonably expect that replacing a lower performance strain of probiotic with a more effective strain of probiotic would on a whole result in a more effective treatment method.  L. fermentum strain LF10 was used throughout the Vicariotto study but L. fermentum strain LF5 already had been tested in women (s73 left column lines 16-19, s74 right column lines 11-14). Therefore, it would make sense to one of ordinary skill in the art to combine two strains of L. fermentum, LF5 and LF10 that have been already tested in vivo to treat vaginal infection to create a more effective probiotic treatment.  L. fermentum strain LF10 was used throughout the Vicariotto study but L. fermentum strain LF11 is show to be more effective against Candida than the L. acidophilus that is used in the Vicariotto study.  One of ordinary skill in the art would have a reasonable expectation of success by substituting the L. acidophilus with L. fermentum strain LF11 to create an effective treatment for vaginal infections. 
Regarding claims 5 and 6: Vicariotto teaches that Candida albicans, Candida glabrata, Candida parapsilosis, Candida krusei, and Candida tropicalis are capable of causing vaginal infections (s74 left column lines 1-8).  Kaur teaches that E. coli can cause vaginal infections (p.1 lines 2-7).  The fact that these species are capable of causing vaginal infections are well known to a person of ordinary skill in the art. 
Regarding claims 7 and 11: Vicariotto teaches that women suffering from vaginal infections were given a tablet containing the probiotic bacteria strains (s75 left column lines 37-41). 
Regarding claims 8 and 9: Vicariotto states that the tablets given to the women contained 0.4 billion live cells (CFU) (s75 left column lines 37-41). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vicariotto and Kaur as applied to claim 1-9 and 11 above, and further in view of Strus (Strus M, Chmielarczyk A, Kochan P, Adamski P, Chełmicki Z, Chełmicki A, Pałucha A, Heczko PB. Studies on the effects of probiotic Lactobacillus mixture given orally on vaginal and rectal colonization and on parameters of vaginal health in women with intermediate vaginal flora. Eur J Obstet Gynecol Reprod Biol. 2012 Aug;163(2):210-5).
As discussed above in the claims 2-4 rejection, it would be obvious to one skilled in the art to modify the teachings of Vicariotto to incorporate two different strains of L. fermentum in a treatment.  Vicariotto and Kaur are both silent on different ratios of the probiotic bacterium. Strus discloses a ratio of different lactobacillus species including L. fermentum for treatment of vaginal infections. “Each capsule contained 1 × 108 c.f.u. of freeze-dried lactic acid bacteria combined in the following proportions: L. gasseri 57C 50%, L. fermentum 57A 25%, L. plantarum 57B 25%.” (p211 left column lines 62-64).  Therefore, it would be obvious to one skilled in the art that upon modifying the teachings of Vicariotto to have two different strains of L. fermentum in the treatment that the ratios of the two strains can be experimentally determined for the optimal performance.  One of ordinary skill in the art would have a reasonable expectation of success by applying the teachings of Vicariotto, Strus and Kaur to create a treatment comprising two strains of different L. fermentum strains to treat vaginal infections. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. Applicant argues that Vicariotto is focused on treatment of yeasts (Candida) with L. fermentum. This is correct, however Vicariotto makes numerous references to the production of bacteriocins by L. fermentum (abstract, pS76 right column lines 54-58, pS79 right column lines 6-10). Bacteriocins are well known in the arts to exhibit antimicrobial activity (see cited section of Kaur in applicant remarks p5). Examiner notes that part of the cited section (remarks p5) of Kaur fully teaches “…antimicrobial activity against bacterial vaginosis associated pathogens such as Bacteroides species, Candida albicans, Gardnerella vaginalis, Listeria monocytogenes, Micrococcus flavus, Neisseria mucosa, Pediococcus acidilactici, Proteus mirabilis, and Staphylococcus albus” (p2 left column lines 1-5, underlining added by examiner). This list indicated that bacteriocins exhibit activity against yeast (Candida) and bacteria (Gardnerella). Thus, the teachings of Kaur support the conclusion made by examiner that the bacteriocins produced by L. fermentum would have a reasonable expectation of success of working against both yeast and bacteria. 
Applicant further argues that yeast and bacteria are in different kingdoms (p5). This is correct. 
Applicant further argues that as Vicariotto teaches effectiveness against yeast this is teaching away from the possibility of using a strain of L. fermentum to treat bacteria. Examiner has fully considered this argument but it is not persuasive. As discussed above, Vicariotto specifically teaches that L. fermentum produce bacteriocins which have activity against bacteria. Vicariotto does not teach that the bacteriocins produced by L. fermentum would be ineffective against bacterial strains. Further, as discussed above, Kaur supports the conclusion that bacteriocins can have effect against both yeast and bacteria. 
Applicant further argues that one of skill would isolate a specific bacteriocin as taught by Kaur rather than provide L. fermentum LF5 as taught by Vicariotto. While this approach would be possible, Vicariotto demonstrated that administration of the bacteria is effective against VCC infections (abstract). It would be more likely that one of skill would apply the L. fermentum LF5 as this has been shown to work against yeast infections, likely produces compounds active against bacteria, and has demonstrated in vivo safety. This approach would also be easier and faster than isolating a specific bacteriocin. 
In response to Applicant's argument that the Examiner's conclusion of obviousness, is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning (remarks p6). But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657